DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-7,10-17,22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengewald-2008/0201877 in view of Mitchel-2008/0078041.
Sengewald discloses claim 1 . (Original) A floor grinding machine (10) for grinding [0003] surfaces capable of being floor surfaces of stone or other similar material, the machine comprising: a machine frame (12), a grinding head (98), supported by and being rotatable relative to the machine frame (12), a grinding head hood (100), which defines a space in which the grinding head (98) is rotatable, a resilient member (162/170a/170b)[not disclosed-arranged inside the space of the head hood], and a pressurized fluid source (130 pressurized via 138 or water tap 158), operatively connected to the resilient member (162/170a,b) to supply said pressurized fluid (150/158), whereby the resilient member (162,170a,b), or a portion thereof, is resiliently movable (flexible [0139]-movable to allow rotational positioning or expandable upon supply of said fluid (150/158)-since the tubes 162/170a,b are flexible they are capable to expand some degree under enough pressure.  
4. (Previously presented) The floor grinding machine (10) as claimed in claim 1, wherein the resilient member is hollow (tube), the pressurized fluid source (130/158) is operatively connected to supply the pressurized fluid to an interior of the resilient member (162/170a,b) and the resilient member is flexible so is capable of being expandable upon supply of said fluid at a certain pressure.  
5. (Original) The floor grinding machine (10) as clamed in claim 4, wherein the hollow member 162,170a,b, comprises a tubular body.  
6. (Previously presented) The floor grinding machine (10) as clamed in claim 4, wherein the hollow member (162,170a,b) is arranged on, or forms part of, a wall of the hood (100)-Fig 4.  
7. (Previously presented) The floor grinding machine (10) as clamed claim 4, wherein the hollow member (162,170a,b) is arranged along an inner surface of the hood (100)-see Fig 4, the flexible hose is mounted on an inner surface of an upper surface of the hood 100, the inner surface considered ‘inner’ as compared to the outside diameter surface 104b.  
10. (Previously presented) The floor grinding machine (10) as clamed in claim 4, wherein the hollow member (170a,b) is arranged at a transition portion between an upper horizontal portion (top of hood 100 see Fig 4) of the hood (100) and a downwardly extending edge portion of the hood (100)-see Fig4 where tubes 170a,b bend downwardly from the top of the hood to nozzles 166a,b..  
11. (Previously presented) The floor grinding machine (10) as clamed claim 4, wherein the hollow member (170a,b) comprises at least one aperture (into nozzle 166a,b) for allowing the fluid to escape.  
13. (Previously presented) The floor grinding machine (10) as clamed in claim 11, wherein a plurality of apertures (at 166a,b) are arranged on the hollow member (170a,b,resepctively) along a circumferential direction of the hood (100)-Fig 4.  
22. (Original) A method of operating a floor grinding machine (10) capable for grinding floor surfaces of stone [0003], comprising: providing a resilient member (162,170a,b) on a grinding head (98) of the floor grinding machine (10), and applying a pressurized fluid (130,138,158) to the resilient member (162,170a,b) such that the resilient member moves or deforms/bends from being flexible [0139], thereby capable of releasing grinding residues accumulated on or in a vicinity of the resilient member which when the pressurized fluid is released from nozzles 166a,b residues are released or washed away [not disclosed-wherein resilient is arranged inside the space of the head hood].  
23. (Original) The method as claimed in claim 22, wherein the resilient member is a hollow expandable member (flexible hose), and wherein applying the pressurized fluid capable of causing the resilient member (162,170a,b) to expand.  
24. (Previously presented) The method as claimed in claim 22, further comprising feeding the fluid through at least one aperture (at the nozzles 166a,b) of the resilient member (170a,b), such that the fluid is allowed to exit (174) from the resilient member (170a,b).  
Sengewald discloses the invention as detailed above, but does not show the resilient member inside the hood space, re claims 1,22. However, Mitchel teaches a floor finishing machine with a floor finishing tool 116 with a hood 130/340 having a flexible/resilient tube (172 ) for applying fluid source near the cleaning floor tool 116 and hood wherein the tube can be located within the hood (tube 172 within hood 130/340-Figs 3,11,15).  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to position the resilient tube of Sengewald either on the outside or inside of hood, as taught by Mitchel, in order to protect the resilient member from damage that can occur being positioned outside the hood in working environment.
	Regarding claims 12, 14-17, Sengewald does not disclose the openings being slits or the size, or orientations of openings/slits.  However, Mitchel teaches apertures 218/434 within the tube 172 can be of any size and orientation [0064] depending on flow rate desired. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the resilient member of Sengewald with holes of desired size, such as slits, as taught by Mitchel, in order to control fluid flow rate while using the floor machine for improved machining. The exact size of holes/slits and orientation would be an obvious design expedient and the orientation would depend on desired fluid direction relative to machining tool.


Allowable Subject Matter
Claims 20,21,25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to use pressurized fluid during floor machining.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Stuchlik is no longer being used as a teaching reference to place resilient hose inside hood.  Mitchel is now relied upon for that teaching.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 2, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723